— Judgment modified so that paragraph I-(A) thereof shall read “ subject to one-fourth of the costs of repairs made on the house and store by the defendant Joseph S. Sterling, amounting to two hundred and twenty-five dollars; ” and subdivision D thereof shall contain similar language; and as so modified judgment is affirmed, without costs. Hinman, Davis, Whitmyer and Hill, JJ., concur; Van Kirk, P. J., dissents on the ground that the changes in the store were improvements or new construction and not repairs and should be disallowed.